8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael RANKINS, Petitioner-Appellant,v.Sewall SMITH;  Attorney General of the State of Maryland,Respondents-Appellees.
No. 92-6879.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 16, 1993.Decided:  October 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Michael Rankins, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Diane Elizabeth Keller, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michael Rankins appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Rankins v. Smith, No. CA-92-1281-JFM (D. Md. July 31, 1992).  We deny Rankins' motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Rankins' motion to expedite the determination of his appeal, which he styled as a petition for a writ of mandamus, is now moot and is dismissed for that reason